Filed 12/24/20 In re Ivan W. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re IVAN W., a Person Coming                            B302034
Under the Juvenile Court Law.                             (Los Angeles County
                                                          Super. Ct. No. 18CCJP01243)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SELENE M.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Jean M. Nelson, Judge. Affirmed.
      Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Stephen D. Watson, Deputy County
Counsel, for Plaintiff and Respondent.

                   __________________________

      Selene M. (Mother) appeals from the juvenile court’s order
terminating her reunification services at the 18-month review
hearing for three-year-old Ivan W. Mother contends there was
insufficient evidence to support termination of her family
reunification services at the 18-month permanency review
hearing (Welf. & Inst. Code, § 366.22).1 We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Dependency Petition and Detention
       In February 2018 the Los Angeles County Department of
Children and Family Services (the Department) was notified
Mother’s 15-year-old son R.M. made threats against other high
school students and faculty and had been hospitalized the
previous year for threatening to execute a mass school shooting.
Following an investigation of the family’s home, the Department
filed a dependency petition on behalf of 22-month-old Ivan and
his half-siblings R.M., seven-year-old Selena M., and three-year-
old Christopher A.2 The petition alleged Mother’s home was


1     Further statutory references are to the Welfare and
Institutions Code.
2     Mother’s appeal concerns only Ivan.




                                2
filthy and unsanitary with human and animal feces, trash, food,
piles of clothes, dirty diapers, broken glass and objects on the
floors, and standing water, food, and mold residue on the kitchen
sink. The petition also alleged Mother had mental health issues
including posttraumatic stress disorder and major depression,
which rendered Mother incapable of providing regular care for
the children and placed them at risk of serious physical harm.
Further, Mother forced R.M. to stay home to care for his siblings,
failed to ensure he received treatment for his mental health
condition, and failed to address R.M.’s mass shooting ideation by
limiting his viewing of inappropriate Web sites. At the
February 27, 2018 detention hearing, the juvenile court detained
Ivan from Mother and granted Mother unmonitored visits in a
neutral setting.
       On March 15, 2018 the Department filed a first amended
petition that also alleged Mother and Ivan’s father, Ivan W., Sr.
(Father), had a history of domestic violence and engaged in
violent altercations in Ivan’s presence. Further, Father had a
history of substance abuse and used illicit drugs, and he had
mental and emotional problems.3

B.    The Jurisdiction and Disposition Hearing
      On March 23, 2018 the juvenile court sustained the
allegations in the first amended petition concerning Mother’s
unsanitary home, mental health issues, failure to ensure mental
health treatment for R.M., and domestic violence with Father.
The court removed Ivan from Mother’s physical custody and


3     Father is not a party to the appeal.




                                 3
granted her family reunification services. The court ordered
Mother to undergo a psychiatric evaluation, take all prescribed
psychotropic medications, and participate in individual and
mental health counseling and parenting classes. The court
granted Mother unmonitored visitation in a neutral setting.

C.     The Six-month Review Period
       As of the September 21, 2018 status report, Ivan was doing
well in a foster home, where he and Christopher had been placed
together. In March 2018 Ivan was diagnosed with gross
developmental delay, and at that time he did not meet his
developmental milestones. Since his placement, however, then-
two-year-old Ivan had become more verbal and started to walk
independently with the help of his caregiver. Ivan’s August 13
regional center assessment indicated he had a developmental age
of 16 months compared to his actual age of 28 months.
       According to a May 27, 2018 psychological evaluation,
Mother suffered from complex posttraumatic stress disorder.
Mother had “very poor judgment and very little insight,” and she
externalized blame and took little responsibility for the children’s
conditions. (Boldface omitted.) In August 2018 Mother started
sessions with a licensed counselor, Evangelina Recendez. Mother
also made progress cleaning her home with the help of cleaning
staff she hired. But Mother did not visit Ivan in June 2018
because she went to visit family in Florida. Mother stated she
“needed a break” and was “taking care of herself.”
       At the September 21, 2018 six-month review hearing, the
juvenile court found Mother was in substantial compliance with
her case plan, and the court granted Mother additional
reunification services.




                                 4
D.     The 12-month Review Period
       Mother completed her parenting classes on December 13,
2018. In addition, Mother voluntarily enrolled in domestic
violence classes. But Mother did not have any contact with her
counselor since her last counseling session on August 17, 2018.
       On January 22, 2019 the social worker reported Mother
had one unmonitored visit with Ivan in November 2018 and three
visits in December. Mother did not visit Ivan in January or
February 2019. Mother stated she “was taking a month off from
visiting because she need[ed] a break.” Mother reported she went
to Colorado for a ski trip in January 2019, visited family out of
state, and had taken up surfing because it was nice to have time
to care for herself even though she missed the children. Mother
was also pregnant with her ninth child, but the father did not
want any involvement with their future child. The social worker
reported the condition of Mother’s home had improved, but the
home continued to have “safety hazards” and “heaps of clutter.”
       Ivan’s caregivers were committed to adopting Ivan and
Christopher if they were not reunified with their parents. Ivan
was walking and running on his own, and he could say a handful
of words. As of May 2019 Mother has been “mostly consistent” in
attending her weekly therapy sessions with Recendez. Recendez
did not have any concerns about the children being released to
Mother.
       On June 6, 2019 the social worker reported Mother
continued to struggle with periodic mental health symptoms
including depression. Mother failed to acknowledge her role in
Ivan’s detention, and she prioritized herself over his needs.
Before Mother became pregnant, she stated Saturdays were for




                               5
her to go surfing. Mother visited Ivan every other Sunday for two
hours.
      At the June 6, 2019 12-month review hearing, the juvenile
court found Mother was in substantial compliance with her case
plan and granted Mother additional reunification services.

E.    The 18-month Review Period
      The social worker reported in August 2019 that Mother had
started to visit Ivan every Sunday. However, Mother usually
visited Ivan for only one and a half of the allotted two hours.
Although Mother had “made tremendous progress in cleaning her
home, with the help of housekeepers, there [were] still safety
concerns in the home.” Further, Mother had not provided proof of
her mental health services or her compliance with her
medication.
      Mother submitted a progress letter from Recendez that
indicated Mother had completed a domestic violence counseling
program and was consistently attending individual counseling.
Because of Mother’s recent medical issues, she was having
telephonic sessions with Recendez. Recendez stated Mother had
developed safe coping skills to deal with her posttraumatic stress
disorder, including deep breathing, grounding, and meditation
techniques. In addition, Mother had actively participated in
recreational and work therapy.
      Mother’s housekeeper reported she had been working with
Mother for 15 years, and she currently cleaned Mother’s house for
four to five hours, three times a week. The housekeeper observed
Mother’s house was cleaner than before, and Mother was slowly
taking care of the clutter. The social worker visited Mother’s
home in September 2019 after Mother gave birth to Gabriela S.




                                6
and observed the house was “somewhat clean.”4 But the social
worker advised Mother to remove papers and clutter from the
bedroom that Mother shared with the baby. And at an October 7
home visit, the social worker “observed Mother’s history of
unresolved hoarding continues as the residence appears
cluttered.” In addition, Mother did not want to provide
information about Gabriela’s father because he was aggressive.
      Mother last saw Ivan on September 4, 2019, and she stated
she could not visit Ivan until November because she could not
drive following her C-section. The social worker stated Mother
had not resolved her case issues because Mother continued to
neglect the children’s needs; her home continued to be cluttered
and unsafe; she used muscle relaxers and other medication while
breastfeeding; and she had not been treating her depression and
posttraumatic stress disorder since she became pregnant. Also,
on October 4, 2019 Recendez reported she had not seen Mother
for counseling since Mother gave birth to her child.

F.    The 18-month Permanency Review Hearing
      At the October 31, 2019 18-month review hearing, the
juvenile court terminated Mother’s family reunification services.
The court explained, “As to the mother, what I find is over a
period of time, although she has been participating in services to
some degree, she hasn’t completed individual counseling, which
would be one of the most important components, given her
ongoing mental health problems. I also find there has been a
failure to progress with . . . her mental health issues. . . . I find

4    The juvenile court later detained Gabriela from Mother on
October 21, 2019.




                                  7
that that is indicated in two ways: One, that the home continues
to be . . . cluttered and messy, and that is not simply a superficial
issue, I believe it reflects problems with her mental health, and
as I had noted when I removed Gabriela, the baby, it did affect
her son’s mental health so it affects the family when the home
become unlivable—or almost unlivable. I understand that
[Mother] has recently had a baby, but I don’t think this is the
exception. It has been years that this problem has gone on, and
although there is a cleaner who claims to have worked for the
mother for 15 years, the problem persists. At times, the
Department has been able to help her or ensure that the home
becomes clean, but it then reverts back . . . .”
        The court further stated, “[T]hen, the second way I find
that it manifests is that the mother’s judgment and insight seems
not to have improved over time, and that she has, again, gotten
herself into a relationship where she describes the man, who is
the father of her current child, as violent, and she has had this
problem in the past. And when Gabriela was removed, I made
findings as to items found in the home, random prescribed drugs.
It is unclear what she was supposed to be taking. They were out
and accessible, and I found a number of instances of the condition
of the home indicating a lack of judgment by the mother, as well
as . . . there have been times during the case where she has
decided not to visit the children for an extended period of time,
and although that hasn’t happened recently, . . . but those lapses
in visitation, I think, are lapses in judgment and insight as to
how her behavior affects her children, and I don’t believe that she
has progressed enough that it is safe for the children to go home.”
The court found existing conditions justified its continued
jurisdiction, Ivan would be at substantial risk of detriment if




                                  8
returned to Mother’s custody, and the Department made
reasonable efforts to return Ivan to Mother’s care. Although the
court terminated Mother’s family reunification services, it did not
set a section 366.26 hearing as to Ivan because the court had not
yet held a permanency review hearing for Father under section
366.22.
       Mother timely appealed.

                          DISCUSSION

A.     Governing Law
       “At the 18-month permanency review hearing the juvenile
court must order a child returned to a parent’s custody unless it
finds, by a preponderance of the evidence, that return of the child
will create a substantial risk of detriment to the child’s safety,
protection or physical or emotional well-being. (§ 366.22, subd.
(a).)” (Georgeanne G. v. Superior Court (2020) 53 Cal.App.5th
856, 864 (Georgeanne G.); accord, M.G. v. Superior Court (2020)
46 Cal.App.5th 646, 660.) “That standard is construed as a fairly
high one. [Citation.] It does not mean the parent in question is
less than ideal, did not benefit from reunification services as
much as we might have hoped, or seemed less capable than the
available foster parent or other family member.” (M.G., at p. 660;
accord, Georgeanne G., at p. 864.) “If the child is not returned to
a parent at the permanency review hearing, the court must
terminate reunification services and order a hearing pursuant to
section 366.26. (§ 366.22, subd. (a).)” (Georgeanne G., at p. 864;
accord, M.G., at p. 660 [“If the child may not safely be returned to
the parents within a maximum of 18 months from removal, the
court must develop a permanent plan for the child.”].) “However,




                                 9
the court has discretion to enter a home-of-parent order while
continuing court supervision and services.” (Georgeanne G., at
p. 864; accord, Bridget A. v. Superior Court (2007)
148 Cal.App.4th 285, 312.)
       “We review the juvenile court’s finding of detriment for
substantial evidence.” (Georgeanne G., supra, 53 Cal.App.5th at
p. 864; accord, In re A.J. (2015) 239 Cal.App.4th 154, 150.) “‘“In
making this determination, we draw all reasonable inferences
from the evidence to support the findings and orders of the
dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues
of fact and credibility are the province of the trial court.”
[Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J. (2013) 56 Cal.4th 766, 773; accord, Georgeanne G., at p. 866.)

B.    Substantial Evidence Supports the Finding Ivan Would Be
      at Substantial Risk of Detriment If Returned to Mother’s
      Custody
      Mother contends the juvenile court erred in failing to
return Ivan to her custody and declining additional reunification
services in light of her significant progress with her services and
successful unmonitored visitation with Ivan. Mother points to
Recendez’s report that Mother had developed safe coping skills to
deal with her posttraumatic stress disorder. But as of June 2019,
the social worker reported Mother continued to struggle with
mental health symptoms including depression. One
manifestation of Mother’s mental health problems was her
continued hoarding (albeit lessened) that created “safety concerns




                                  10
in the home,” despite mother’s hiring a cleaning person. And by
September 2019 Mother had discontinued her court-ordered
counseling sessions, even though she was previously attending
sessions with Recendez telephonically. Mother still lacked
insight into the impact her conduct had on Ivan and failed to
consistently visit Ivan and prioritize his needs. Mother did not
visit Ivan in June 2018, visited once in November 2018, and did
not see him in January and February 2019, instead travelling to
Colorado, visiting her family, and taking up surfing. From March
to June 2019, Mother visited Ivan on only alternating Sundays
for two hours. In August 2019 Mother saw Ivan every Sunday,
but visited him for only one and a half hours instead of the
allotted two hours. Mother last visited Ivan on September 4,
2019, and she did not plan to visit Ivan until November.
Although Mother claimed she could not drive to the visits because
of her C-section, she did not provide medical documentation of
her inability to drive or explore alternative forms of
transportation. During the 19 months of family reunification
services, Mother never progressed to overnight visits with Ivan
(or to more than two hours of visitation each week). By
prioritizing her needs over those of Ivan, Mother continued to
demonstrate poor judgment and lack of insight. Substantial
evidence therefore supports the juvenile court’s finding that
return of Ivan to Mother would create a substantial risk of
detriment to him. (§ 366.22, subd. (a); Georgeanne G., supra,
53 Cal.App.5th at p. 864.)5 Because Ivan was not returned to


5    As discussed, the juvenile court also noted Mother again
became involved with a violent man (Gabriela’s father).




                               11
Mother at the permanency review hearing, termination of
reunification services was required. (§ 366.22, subd. (a);
Georgeanne G., at p. 864.)

                         DISPOSITION

      The October 31, 2019 order terminating Mother’s family
reunification services is affirmed.



                                          FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




Although Mother notes she had the insight to leave the man,
Mother refused to provide the social worker any information
about him.




                               12